Citation Nr: 1140616	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  07-34 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of Department of Veterans Affairs compensation benefits in the amount of $86,844.56.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel



INTRODUCTION

The Veteran served on active duty from August 1977 to May 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 determination by the Department of Veterans Affairs (VA) Debt Management Center in St. Paul, Minnesota.

The Board observes that in July 2003, the Veteran appealed a March 2002 rating decision that, in pertinent part, denied service connection for cervical spine disability and left arm paresthesias.  In a January 2004 rating decision, the RO granted service connection for multiple disabilities, to include degenerative disc disease of the cervical spine, assigning a 10 percent evaluation.  In so doing, the RO indicated that it had also contemplated the Veteran's symptoms of left arm paresthesias in the evaluation.  The Board finds that this represented a complete grant of the benefits sought with respect to the Veteran's service connection claim for left arm paresthesias.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In December 1999, the Pardon and Parole Board of Austin, Texas issued a warrant for the Veteran's arrest for "obstructing justice."  The state of Texas withdrew this warrant in April 2005.  

The Veteran's VA compensation benefits were terminated retroactively from December 27, 2001, through April 5, 2005, on the basis that, during this period of time, he was a fugitive felon.  

A review of the record however shows that the Veteran has recently challenged the validity of the debt (see July 2011 statement).  He contends that the creation of an overpayment was through no fault of his own and that he was unaware of the warrant.  The question of the validity of the debt has not been adjudicated by an agency of original jurisdiction, and it could be prejudicial for the Board to consider this question in the first instance.  The United States Court of Appeals for Veterans Claims (Court) has held that when the validity of the debt is challenged, a threshold determination must be made on the question of the propriety of the creation of the debt prior to a decision on the waiver of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) (2011); see also VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper , 1 Vet. App. at 434.  The Board must therefore defer a determination regarding waiver of recovery of the debt until the question of the validity of the debt has been resolved. 

The Board further finds that additional development is necessary in order to determine whether the Veteran was a fugitive felon during the applicable time period.  Under 38 C.F.R. § 3.665(n), the term fugitive felon means a person who is a fugitive by reason of:  (i) fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) violating a condition of probation or parole imposed for commission of a felony under the Federal or State law.  38 C.F.R. § 3.665(n)  (2011).  The term felony includes a high misdemeanor under the laws of a State which characterizes as high misdemeanors offenses that would be felony offenses under Federal law.  38 C.F.R. § 3.665(n)(3).

As indicated, the Veteran maintains that he was unaware of the warrant for his arrest.  The Veteran's representative, according to a December 2006 letter and the October 2007 substantive appeal, asserts that the warrant was issued in error because although the Veteran left the state of Texas one month before the end of his parole period, he did so with the knowledge and approval of his parole officer whom he advised of his new address in Minnesota.  Moreover, the representative argues that the warrant should have been lifted a few weeks after the Veteran's parole expired and that the state of Texas only withdrew the warrant when it came to its attention in 2005.  In July 2011 written argument, the Veteran's representative reiterated the argument that there is reason to believe that the Veteran's arrest warrant was issued in error.  

The record, as it currently stands, does not contain any documentation regarding the Veteran's initial arrest and parole.  It is unclear whether the Veteran violated a condition of parole imposed for commission of a felony under Federal or State law or whether it was he was fleeing to avoid prosecution.   In order to fairly address the merits of this claim, development to ascertain the full circumstances of the Veteran's parole and the subsequent issuance of the warrant against the Veteran is necessary. 

The Board is cognizant that the Court has recently held that to be found a fugitive felon on the basis of violating a condition of probation under 38 U.S.C.A § 5313B(b)(1)(B) (West 2002), an adjudication of guilt is not required, and actual knowledge that a warrant had been issued is irrelevant and not part of the statutory requirement.  Mountford v. Shinseki, No. 09-1759 (U.S. Vet. App. Jun. 21, 2011).  Regardless of the impact of Mountford on whether the Veteran can be considered a fugitive felon, his knowledge of the warrant could have an impact on the equities of the application for waiver of indebtedness, and as noted, the validity of the debt must still be adjudicated. 

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain available records from the state of Texas, or any other appropriate agency, and request information regarding the warrant issued against the Veteran in December 1999.  These sources are asked to address: (a) the conditions of the Veteran's parole; (b) whether the offense of "obstructing justice" for which the December 1999 warrant was issued is considered a felony; (c) the circumstances under which the warrant was withdrawn in April 2005; and (d) the ultimate disposition of the offense for which the December 1999 warrant was issued.

2.  Thereafter, clarify whether the Veteran violated a condition of parole imposed for commission of a felony under Federal or State law and whether he had fled for any identifiable period of time with an intent to avoid prosecution. 

3.  Review the expanded record and adjudicate the threshold question of whether the overpayment of benefits at issue was properly created and the amount of any overpayment. 

4.  If an overpayment is found to have been properly created, the Committee should then if necessary complete any additional development deemed appropriate, review the record, and determine if waiver of the overpayment is warranted. 

5.  If the Committee's determination remains adverse to the Veteran, he and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


